DETAILED ACTION

1.	This Office action is responsive to the application filed 12/19/2019.  The Drawings are accepted by the Examiner.  Claims 31-50 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 36 and 45-50 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 36, “the pertinent memory block” lacks antecedent basis.
	Regarding claim 45, the language “comparing the result of the reading with the known pattern” is unclear.  The know pattern is what is stored in the dummy row so reading it out and comparing it to itself is 

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 31-50 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yang et al. (US 2016/0342494).
It is noted a broad reasonable interpretation of the present claims corresponding to a broad interpretation of Yang is discussed below.
31.	A non-volatile memory device including an array of memory cells with associated decoding and sensing circuitry and a memory controller (corresponds to the memory and controller of Fig 3), wherein the memory array comprises: 
a plurality of sub-arrays (corresponds to arrays 104); 
a plurality of memory blocks (corresponds to user blocks 312) in each sub-array; and 
a dummy row (corresponds to any regular row) for each block for storing internal block variables of a reading phase and a known pattern (the Examiner contends any regular row in Yang (and in memory systems in general) stores variables and patterns of data generally found in data processing systems.  There is no claimed significance to the dummy row, variables or pattern.  That is, any row either dummy or not stores data.  It can be said stored data, variables, parameters etc. are used in read, write/erase functions for many different purposes and data generally is in the form of patterns which are known.)
Independent claims 40 and 45 define embodiments similar in scope to that of claim 31 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  The claimed “comparing” is discussed at [0034], [0042], [0058], [0059] and throughout Yang.  Adjustments can be made to operating parameters (e.g. read voltages) and modifying trim levels or voltage distribution levels of blocks, see [0021], [0048] and [0057]-[0059].  If error is found after comparing the known pattern with a stored pattern (see [0042] and [0063]) a block may be relocated (or swapped) based on analysis (see [0067], [0068],[0070]).
Given the same broad interpretation of both the presently claimed invention and applied art it is reasonable to believe that read out variables/parameters (data) are used during a reading phase (i.e. data processing or used to read out subsequent data if for example, the variables/parameters (data) are address data (pointer) to another memory location or data to control voltages within the memory system).	

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494) in view of  Falik (US 7,296,124).
	Here again, a broad reasonable interpretation of the present claims is used, however, a narrower interpretation of Yang is presented.  
31.	A non-volatile memory device including an array of memory cells with associated decoding and sensing circuitry and a memory controller (corresponds to the memory and controller of Fig 3, see Yang), wherein the memory array comprises: 
(corresponds to arrays 104, see Yang); 
a plurality of memory blocks (corresponds to user blocks 312, see Yang) in each sub-array; and 
a dummy row (corresponds to dummy wordline (DW)/row, see Fig. 5 or “a particular representative wordline of the block”, see Yang [0022]) for each block for storing internal block variables of a reading phase (corresponds to “the IB is intended mainly for storing auxiliary data…(such as parameters and control-or configuration data…) as well as system parameters, set at manufacturing time; in some cases it may be used by the FD itself (e.g., for storing error locations or contents locking defaults”, see Falik col 14, lines 27-63, Fig. 4A element 77) and a known pattern (corresponds to “known data pattern onto one or more dummy wordlines”, see throughout Yang).	
	However, the claimed “storing internal block variables of a reading phase” is not discussed in Yang as being stored along with a known pattern on the dummy row.

	Because storing parameters/variables within a page or pages on a row used in the read/program/erase of non-volatile Flash memory is well known as demonstrated by Falik to improve performance, it would have been obvious to use such a scheme to maintain the parameters/variables and known pattern of Yang on a designated row (e.g. dummy row) of pages.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
Independent claims 40 and 45 define embodiments similar in scope to that of claim 31 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  The claimed “comparing” is discussed at [0034], [0042], [0058], [0059] and throughout Yang.  Adjustments can be made to operating parameters (e.g. read voltages) and modifying trim levels or voltage distribution levels of blocks, see [0021], [0048] and [0057]-[0059].  If error is found after comparing the known pattern with a stored pattern (see [0042] and [0063]) a block may be relocated (or swapped) based on analysis (see [0067], [0068],[0070]).
Given the same broad interpretation of both the presently claimed invention and applied art it is reasonable to believe that read out variables/parameters (data) are used during a reading phase (i.e. data processing or used to read out subsequent data if for example, the variables/parameters (data) are address data (pointer) to another memory location or data to control voltages within the memory system).
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139